Claimant was hired to perform address canvassing for the United States Census. After four days of training, claimant resigned, informing the employer that he did not think he could perform the job because he had “an electrolyte problem” and needed to urinate frequently. The Unemployment Insurance Appeal Board disqualified claimant from receiving unemployment insurance benefits on the ground that he voluntarily left his employment without good cause. Claimant now appeals.
We affirm. Although claimant maintains that he was unable to perform the job based upon physical limitations caused by medication he takes to address a heart condition, he did not provide the employer with any medical documentation regarding his condition prior to resigning and did not resign upon the advice of his doctor (see Matter of DePuy [Faith United Methodist Church—Commissioner of Labor], 80 AD3d 1050, 1051 [2011]; Matter of Dixon-Weaver [Commissioner of Labor], 67 AD3d 1243, 1244 [2009]; Matter of Sheldon [Commissioner of Labor], 29 AD3d 1143, 1144 [2006]). Moreover, claimant did not *778afford the employer an opportunity to reassign him to a position that would accommodate his medical needs (see Matter of DePuy [Faith United Methodist Church—Commissioner of Labor], 80 AD3d at 1051; Matter of Perrone [Commissioner of Labor], 66 AD3d 1091, 1091 [2009]; Matter of Kubiak [Commissioner of Labor], 23 AD3d 980 [2005]). Given the circumstances, the Board’s determination that claimant voluntarily left his employment without good cause is supported by substantial evidence.
Peters, J.E, Lahtinen, Kavanagh, McCarthy and Egan Jr., JJ., concur. Ordered that the decision is affirmed, without costs.